Order entered January 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01750-CV

  IN RE: FREDERICK D. TODD, II, M.D., AND FREDERICK D. TODD, II, M.D., P.A.
       D/B/A ARLINGTON NEUROLOGICAL & SPINE ASSOCIATES, Relator


                 Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                                  Trial Court Cause No.

                                          ORDER
       The Court has before it Relator’s Petition for Writ of Mandamus. The Court requests that

Real Party in Interest and Respondent file any responses by January 13, 2014.

       .


                                                     /s/   JIM MOSELEY
                                                           JUSTICE